*252Opinion by
Keefe, J.
It was stipulated that certain of the cheese assessed at 7 cents per pound or at 35 percent ad valorem under paragraph 710, Tariff Act of 1930, consists of cheese similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), wherein the court stated that certain string or twine had been removed from the cheese in question and was not in issue. In accordance with that decision and Abstracts 40880 and 41794, wherein it was found that the string surrounding Provolone cheese was deductible as tare as a part of the inedible coverings, it was held that the cheese in question was properly dutiable on the basis of the net weight of the cheese as returned by the' United States weigher, not including the weight of the string, less 2)4 percent for inedible coverings. The protests were sustained to this extent.